DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-21), Species A (Figs 2-8), & Subspecies aa: Cutlery Attachment (Fig 5, #345) in the reply filed on 12/02/20 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/20.
The applicant acknowledged claims 13-15 and 22 should be withdrawn because they are drawn to nonelected species/subspecies embodiments or the nonelected invention group in the reply filed on 12/02/20. 
The restriction requirement between Species A (Figs 2-8) and Species B (Figs 9-11) and the restriction requirement between Subspecies aa: Cutlery Attachment (Fig 5, #345), Subspecies bb: Glassware Attachment (Fig 5, #355), and Subspecies cc: Utensil Attachment (Fig 5, #350), as set forth in the Office action mailed on 11/27/20, have been reconsidered. Specifically, the restriction requirement of 11/27/20 is partially withdrawn. 
The restriction requirement between Invention I (Claims 1-21) and Invention II (Claim 22) is not withdrawn and the applicant elected Invention I (Claims 1-21) without Species A (Figs 2-8) and Species B (Figs 9-11) and the restriction requirement between Subspecies aa: Cutlery Attachment (Fig 5, #345), Subspecies bb: Glassware Attachment (Fig 5, #355), and Subspecies cc: Utensil Attachment (Fig 5, #350) in the 11/27/20 restriction requirement are withdrawn. 
The restriction requirement between Invention I (Claims 1-21) and Invention II (Claim 22) is still deemed proper and is therefore made FINAL.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “legs further comprising a seat extending inward” (claim 6) must be shown and/or labelled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both “horizontal beams” (in Figs 2-4) and “upright rails” (in Fig 7) [0050];  reference character “145” has been used to designate both “a secondary base” (in Fig 2) and “a transverse rail” (in Figs 4, 6, & 7); ];  reference character “120” has been used to designate both “cantilevered legs” (in Figs 2 & 3) [0043] and “downwardly extending legs” (in Figs 6 & 8). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "135", “145”, and "345" have both been used to designate a lateral support rail or transverse rail (See Figs 2, 4, 6, & 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 5, 6, 7, 8, & 11  show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 


Claim Objections
Claim 1 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
Claim 1: -- An appliance, comprising:
a drying rack including:
a base;
a plurality of supports for supporting washed kitchenware; and
draining apertures disposed through the base of the drying rack, wherein the draining apertures are configured to allow [[for]] rinse water to drain from the kitchenware and through the base of the drying rack; and
Appropriate correction is required. 

Claim 2 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:

Claim 2:  -- The appliance according to claim 1, the absorbent drain tray comprises diatomaceous earth. – Appropriate correction is required. 

Claim 4 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:

Claim 4: -- The appliance according to claim 1, wherein the absorbent drain
tray wicking moisture within the absorbent drain tray and away from the surface of drain tray upon which the rinse water is drained upon. – Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:


comprising a drying accessory shaped to be placed upon the two beams of a corresponding support from the plurality of supports, the two beams of the  corresponding support extend[[ing]] across the width of the drying rack.—Appropriate correction is required. 


Claim 12 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:

Claim 12: -- The drying appliance according to claim 10, further
comprising a plurality of interchangeable drying accessories, the interchangeable drying accessories are interchangeably attached to the beams Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:

Claim 14: -- The drying appliance according to claim 13, the one or more glassware hangers each include a polymer cover disposed over an end thereof to protect and cushion glassware place thereon for drying. -- Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:

Claim 16 -- The drying appliance according to claim 12, wherein the drying accessories include a knife drying accessory, wherein the knife drying accessory includes a wooden portent and a cushioning polymer portion, the cushioning polymer portion is configured to provide an internal cushion for a tip of the large kitchen knife. -- Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:

 	Claim 17, lines 2-3: -- are pivotally attached to the base of the dishrack  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:

wherein the base is a first base, wherein the appliance further comprises first base, the secondary base including apertures there through, [[the]] a length of the apertures [[in]] of the secondary base being smaller than the draining apertures of the first base disposed directly above the secondary base first base and be supported by the first base while being further supported by the relatively smaller apertures of the secondary base. -- Appropriate correction is required.

Claim Interpretation
	Regarding claims 7-10, 17, and 19, the examiner interprets the “upwardly extending rails” to be the following elements in the annotated Fig 2 below. Regarding 


    PNG
    media_image1.png
    677
    1507
    media_image1.png
    Greyscale


	Regarding claim 9, the examiner interprets the “beam” in claim 9 to be #135 in Fig 2 above. 

	Regarding claim 21, the examiner interprets the claim to positively claim “a countertop”. However the limitation “allowing for 360 degree evaporation of absorbed moisture therefrom” is considered to be a functional limitation. 

Claim Rejections - 35 USC § 112
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the following limitation “the absorbent drain tray absorbing the rinse water drained from the kitchenware” is unclear and confusing because the applicant appears to be positively claiming a method step “absorbing the rinse water drained from the kitchenware” within an apparatus claim.
	For this action only, the examiner interprets the limitation as: 

Claim 1: -- An appliance, comprising:
a drying rack including:
a base;
a plurality of supports for supporting washed kitchenware; and
draining apertures disposed through the base of the drying rack, wherein the draining apertures are configured to allow [[for]] rinse water to drain from the kitchenware and through the base of the drying rack; and
an absorbent drain tray disposed underneath the base of the drying rack, the absorbent drain tray is configured to absorb the rinse water drained from the kitchenware.—Appropriate correction is required. 

Regarding claim 3, the following limitation “the diatomaceous earth absorbing moisture dripped upon the absorbent drain tray” is unclear and confusing because the applicant appears to be positively claiming a method step within an apparatus claim.
	For this action only, the examiner interprets the limitation as: 

Claim 3: -- The appliance according to claim 2, the diatomaceous earth is configured to absorb moisture dripped upon the absorbent drain tray by the kitchenware. – Appropriate correction is required. 

Claim 4 recites the limitation "the surface of drain tray" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 4, the following limitation “absorbent drain tray wicking moisture  within the absorbent drain tray” is unclear and confusing.  The applicant appears to be positively claiming a method step “… the absorbent drain tray wicking moisture” within an apparatus claim.
	For this action only, the examiner interprets the limitation as: 
Claim 4: -- The appliance according to claim 1, wherein the absorbent drain
tray is configured to wick moisture within the absorbent drain tray and away from [[the]] a surface of the absorbent drain tray upon which the rinse water is drained upon. – Appropriate correction is required.

Regarding claims 5-21, the preambles of claims 5-21 are unclear and confusing because they do not match the preamble of claim 1. Claims 5-21 depend from claim 1, therefore the preambles of claims 5-21 should match or be the same as the preamble of claim 1.
For this action only, the examiner interprets claim 5 as follows:

Claim 5: -- The 

	Regarding claim 6, as explained above the preamble of claim 6 does not match the preamble of claim 1. Further, the following limitation “a seat extending inward” is unclear and confusing in view of the applicant’s specification. The applicant’s specification and drawings do not label or identify what the “seat” is so it is unclear what the seat is and it is unclear what the seat is extending inwardly from. Appropriate correction is required. 

For this action only, as best understood, the examiner interprets claim 6 as follows:

wherein a respective pair of legs from said plurality of legs further comprise a seat extending inward therefrom for supporting the absorbent drain tray. – Appropriate correction is required. 

	Regarding claims 7 & 8, as explained above the preambles of claims 7 & 8 do not match the preamble of claim 1. Further, it is unclear how the “upwardly extending rails” relate to the “supports” claimed in claim 1. Are the upwardly extending rails in claims 7 and 8 a part of (the same as) the supports of claim 1 or are the upwardly extending rails in claims 7 and 8 separate from and different than the supports of claim 1? Paragraph [0044] of the applicant’s specification states: “the downwardly angled end supports #130 are made of metal rails” therefore it appears that the upwardly extending rails are the same as or a part of the supports claimed in claim 1. 

	For this action only the examiner interprets claim 7 as: 

Claim 7: -- The wherein the supports define 

For this action only the examiner interprets claim 8 as: 



Regarding claim 9, as explained above the preamble of claim 9 does not match the preamble of claim 1. Further, it is unclear how the “two upwardly extending rails” in line 2 of claim 9 relates to the “upwardly extending rails” claimed in claim 7. Are the “two upwardly extending rails” in claim 9 a part of the “upwardly extending rails” claimed in claim 7; or are the “two upwardly extending rails” new claimed rails that are separate from the “upwardly extending rails” claimed in claim 7?

For this action only the examiner interprets claim 9 as: 

Claim 9: -- The corresponding upwardly extending rails from the upwardly extending rails are connected by a beam extending along a length of the drying rack.—Appropriate correction is required.

Regarding claim 10, as explained above the preamble of claim 10 does not match the preamble of claim 1. Further, it is unclear how the “two upwardly extending rails” and the “two beams” in claim 10 relate to the “supports” claimed in claim 1. Are the upwardly extending rails and beams in claim 10 a part of (the same as) the supports of claim 1 or are the upwardly extending rails and beams in claim 10 separate from and different than the supports of claim 1? 

For this action only the examiner interprets claim 10 as: 

Claim 10: -- The the supports each comprise  two corresponding upwardly extending rails that are connected by two beams extending across a width of the drying rack respectively.—Appropriate correction is required.

Regarding claim 11, as explained above the preamble of claim 11 does not match the preamble of claim 1. 
For this action only the examiner interprets claim 11 as: 

Claim 11: -- The 
comprising a drying accessory shaped to be placed upon the two beams of a corresponding support from the plurality of supports, the two beams of the  corresponding support extend[[ing]] across the width of the drying rack.—Appropriate correction is required. 

Regarding claim 12, as explained above the preamble of claim 12 does not match the preamble of claim 1. 
For this action only the examiner interprets claim 12 as: 

Claim 12: -- The 
interchangeable drying accessories are interchangeably attached to the beams 

Regarding claim 13, as explained above the preamble of claim 13 does not match the preamble of claim 1. 
For this action only the examiner interprets claim 13 as: 

Claim 13: -- The 
the drying accessories include one or more glassware hangers for hanging glassware thereon.—Appropriate correction is required.

Regarding claim 14, as explained above the preamble of claim 14 does not match the preamble of claim 1. 
For this action only the examiner interprets claim 14 as: 

Claim 14: -- The each include a polymer cover disposed over an end thereof to protect and cushion glassware place thereon for drying. -- Appropriate correction is required.

Regarding claim 15, as explained above the preamble of claim 15 does not match the preamble of claim 1. 
For this action only the examiner interprets claim 15 as: 

Claim 15: --The 

Claim 16 recites the limitation "the large kitchen knife" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 16, as explained above the preamble of claim 16 does not match the preamble of claim 1. Further the term “wooden portent” is unclear and confusing. What is a “wooden portent”? The “wooden portent” is not defined in the applicant’s specification nor labelled in the applicant’s drawings. According to  https://www.merriam-webster.com/dictionary/portent, the term portent means: something that foreshadows a coming event. Further, the term “large” is a relative term. For example a knife may be considered to be large by one person such as a child, however the same knife may be considered to be small or medium sized by another person such as an adult. 

 For this action only the examiner interprets claim 16 as: 

Claim 16 -- The a knife drying accessory, wherein the knife drying accessory includes a woodenportion and a cushioning polymer portion, the cushioning polymer portion is configured to provide an internal cushion for a tip of a kitchen knife. – Appropriate correction is required. 

Claim 17 recites the limitation "the dishrack" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 17, as explained above the preamble of claim 17 does not match the preamble of claim 1. Further, it is unclear how the “upwardly extending rails” in claim 17 relate to the “supports” in claim 1. Are the upwardly extending rails in claim 17 a part of (the same as) the supports of claim 1 or are the upwardly extending rails in claim 17 separate from and different than the supports of claim 1? 


For this action only the examiner interprets claim 17 as:

 Claim 17: -- The wherein the supports comprise upwardly extending rails, the appliance further comprising  [[and]] downwardly extending legs, wherein the upwardly extending rails and downwardly extending legs drying rack 

18 recites the limitation "the relatively smaller apertures" in line 5 of claim 18.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18, as explained above the preamble of claim 18 does not match the preamble of claim 1.
For this action only the examiner interprets claim 18 as:

Claim 18: -- The wherein the base is a first base, wherein the appliance further comprises first base, the secondary base including apertures there through, [[the]] a length of the apertures [[in]] of the secondary base being smaller than draining the apertures of the first base disposed directly above the secondary base first base and be supported by the first base while being further supported by the 

Claim 19 recites the limitation "the upwardly extending rails" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 19, as explained above the preamble of claim 19 does not match the preamble of claim 1. Further, it is unclear how the “upwardly extending rails” in claim 19 relate to the “supports” claimed in claim 1. Are the upwardly extending rails 

For this action only the examiner interprets claim 19 as:

Claim 19: -- The wherein the supports define upwardly extending rails, the appliance further comprising a peripheral rail having connectors disposed at opposing ends thereof for connecting the ends of the peripheral rail to [[the]] corresponding upwardly extending rails from the upwardly extending rails.—Appropriate correction is required.

Regarding claim 20, as explained above the preamble of claim 20 does not match the preamble of claim 1.
For this action only the examiner interprets claim 20 as:

Claim 20: -- The 

Claim 21 recites the limitation "the absorptive drain tray" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 21, as explained above the preamble of claim 21 does not match the preamble of claim 1. 
For this action only the examiner interprets claim 21 as:

Claim 21: -- The absorbent drain tray above a countertop allowing for 360 degree evaporation of absorbed moisture therefrom.—Appropriate correction is required.

Claim 2 is rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bartko 5,704,492 in view of Yang 2005/0269273. 


a drying rack (Fig 4, #16) including a base (annotated Fig 4 below), wherein wet kitchenware can be placed within the drying rack (Fig 4, #16) (col 2, lines 41-42) ; and
an absorbent drain tray (Figs 1 & 4, #10 & #18) disposed underneath the base (annotated Fig 4 below) of the drying rack (Fig 4, #16), the absorbent drain tray (Figs 1 & 4, #10 & #18) is configured to absorb rinse water drained from the kitchenware (col 2, lines 3-19).



    PNG
    media_image2.png
    766
    1487
    media_image2.png
    Greyscale



Bartko has been discussed above but does not explicitly teach a drying rack including: a plurality of supports for supporting washed kitchenware; and


Yang discloses an appliance (Fig 1), comprising:
a drying rack (Fig 1, #12) including:
a base (annotated Fig 1 below) (Fig 1, #14, base or bottom of the rack);
a plurality of supports (annotated Fig 1 below) (left and right sides of the rack #12) for supporting washed kitchenware (For clarification, dishware such as plates stored within the drying rack (#12) are capable of resting upon the base while leaning against the supports (annotated Fig 1 below) (sides of the drying rack (#12)); and
draining apertures (annotated Fig 1 below) disposed through the base (annotated Fig 1 below) (Fig 1, #14, base or bottom of rack) of the drying rack (Fig 1, #12), wherein the draining apertures (annotated Fig 1 below) are configured to allow rinse water to drain from the kitchenware and through the base (annotated Fig 1 below) (Fig 1, #14, base or bottom of rack) of the drying rack (Fig 1, #12).
 

    PNG
    media_image3.png
    887
    1288
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1040
    1308
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the drying rack (Bartko, Fig 4, #16) of Bartko with the drying rack (Yang, Fig 1, #12) of Yang because the substitution of one known dish drying rack for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bartko 5,704,492 and Yang 2005/0269273 as applied to claim 1 above, and further in view of Freese 2015/0013717. 

Regarding claims 2 and 3, modified Bartko discloses the appliance wherein an absorbent mat (Bartko, Figs 1, 3, & 4, #10) of the absorbent drain tray (Bartko, Figs 1 & 4, #10 & 18) includes cotton (Bartko, col 2, lines 3-19); wherein the cotton is configured to absorb moisture dripped upon the absorbent drain tray (Bartko, Figs 1 & 4, #10 & #18) by the kitchenware (Bartko, col 2, lines 3-19 & 40-54).

Modified Bartko has been discussed above but does not explicitly teach the absorbent drain tray including diatomaceous earth (claim 2); the diatomaceous earth is configured to absorb moisture dripped upon the absorbent drain tray by the kitchenware (claim 3). 



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the absorbent mat (Bartko, Figs 1 & 3, #10) of the absorbent drain tray (Bartko, Figs 1 & 4, #10 & #18) of modified Bartko from diatomaceous earth instead of cotton using the teachings of Freese (which teaches it is old and well known in the art for an absorbent material to be made of cotton or diatomaceous earth (Freese, pg 1, col 2, [0014], lines 1-3) because the substitution of one known absorbent material (i.e. cotton or diatomaceous earth) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang 2009/0211994 in view of Bartko 5,704,492.

Regarding claim 1, as best understood, Yang discloses an appliance (Fig 1), comprising:
a drying rack (Fig 1, #10) including:
a base (Fig 1, #16);
a plurality of supports (annotated Fig 1 below) (sidewalls) for supporting washed kitchenware (For clarification, kitchenware are capable of leaning upon the supports (annotated Fig 1 below) (sidewalls) while resting on the base (Fig 1, #16)); and

a drain tray (Fig 1, #18) disposed underneath the base (Fig 1, #16) of the drying rack (Fig 1, #10), the drain tray (Fig 1, #18) is configured to receive the rinse water drained from the kitchenware [0030]. 


    PNG
    media_image5.png
    935
    1191
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    960
    1536
    media_image6.png
    Greyscale


Yang has been discussed above but does not explicitly teach an absorbent drain tray disposed underneath the base of the drying rack, the absorbent drain tray is configured to absorb the rinse water drained from the kitchenware. 

Bartko discloses a drying rack (Fig 4, #16) for storing kitchenware and an absorbent drain tray (Figs 1 & 4, #10 & #18) having an absorbent mat (Figs 1 & 3, #10), wherein the absorbent drain tray (Figs 1 & 4, #10 & #18) is disposed underneath the drying rack (Fig 4, #16), wherein the absorbent drain tray (Figs 1 & 4, #10 & #18) is configured to absorb the rinse water drained from the kitchenware (col 2, lines 3-19). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place an absorbent mat (Bartko, Fig 3, 

Regarding claim 4, as best understood, modified Yang discloses the appliance, wherein the absorbent drain tray (Yang, Fig 1, #18) & (Bartko, Fig 3, #10) is configured to wick moisture within the absorbent drain tray (Yang, Fig 1, #18) & (Bartko, Fig 3, #10) and away from a surface of the absorbent drain tray (Yang, Fig 1, #18) & (Bartko, Fig 3, #10) upon which the rinse water is drained upon (Bartko, col 2, lines 15-16 & 43-57). 


Regarding claim 5, as best understood, modified Yang discloses the appliance, the drying rack (Yang, Fig 1, #10) including a plurality of legs (Yang, Fig 1, #14 & #24) for or capable of supporting the drying rack (Yang, Fig 1, #10) upon a surface of a kitchen counter. 


Regarding claim 6, as best understood, modified Yang discloses the appliance, wherein a respective pair of the legs (Fig 1, #14 & #24, right side legs or left side legs) from said plurality of legs (Fig 1, #14 & #24, right side legs and left side legs) further . 

Claims 1, 4-5, 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan 2007/0131629 in view of Bartko 5,704,492.

Regarding claim 1, as best understood, Sullivan discloses an appliance (Fig 1), comprising:
a drying rack (Figs 1 & 2, #12) (pg 2, col 1, [0029], lines 1-6) including:
a base (annotated Fig 2 below) (Fig 2, #23, bottom surface);
a plurality of supports (annotated Fig 2 below) (#21 & #22) for supporting washed kitchenware (For clarification, kitchenware is capable of leaning against the supports (annotated Fig 2 below) (#21 & #22) while resting on the base (annotated Fig 2 below) (Figs 1 & 3, #23, bottom surface)); and
draining apertures (annotated Fig 2 below) (openings between wires) disposed through the base (annotated Fig 2 below) (Fig 2, #23, bottom surface) of the drying rack (Fig 2, #12), wherein the draining apertures (annotated Fig 2 below) (openings between wires) are configured to allow rinse water to drain from the kitchenware and through the base (annotated Fig 2 below) (Fig 2, #23, bottom surface) of the drying rack (Fig 2, #12); and
a drain tray (Fig 2, #14) disposed underneath the base (annotated Fig 2 below) (Fig 2, #23, bottom surface) of the drying rack (#12) (as shown in Fig 1), the drain tray (Fig 1, #14) is configured to receive the rinse water drained from the kitchenware.

    PNG
    media_image7.png
    1006
    1427
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    983
    1386
    media_image8.png
    Greyscale


Sullivan has been discussed above but does not explicitly teach an absorbent drain tray disposed underneath the base of the drying rack, the absorbent drain tray is configured to absorb the rinse water drained from the kitchenware.

Bartko discloses a drying rack (Fig 4, #16) for storing kitchenware and an absorbent drain tray (Figs 1 & 4, #10 & #18) having an absorbent mat (Figs 1 & 3, #10), wherein the absorbent drain tray (Figs 1 & 4, #10 & #18) is disposed underneath the drying rack (Fig 4, #16), wherein the absorbent drain tray (Figs 1 & 4, #10 & #18) is configured to absorb the rinse water drained from the kitchenware (col 2, lines 3-19). 



Regarding claim 4, as best understood, modified Sullivan discloses the appliance, wherein the absorbent drain tray (Sullivan, Figs 1 & 2, #14) & (Bartko, Fig 3, #10) is configured to wick moisture within the absorbent drain tray (Sullivan, Figs 1 & 2, #14) & (Bartko, Fig 3, #10)  and away from a surface of the absorbent drain tray upon (Sullivan, Figs 1 & 2, #14) & (Bartko, Fig 3, #10) which the rinse water is drained upon (Bartko, col 2, lines 15-16 & 43-57). 

Regarding claim 5, as best understood, modified Sullivan discloses the appliance, the drying rack (Sullivan, Fig 2, #12) including a plurality of legs (Sullivan, Fig 2, #25) for or capable of supporting the drying rack (Sullivan, Fig 2, #12) upon a surface of a kitchen counter. 

Regarding claim 7, as best understood, modified Sullivan discloses the appliance wherein the supports (Sullivan, annotated Fig 2 above) (Sullivan, #21 & #22) define 


    PNG
    media_image9.png
    999
    1422
    media_image9.png
    Greyscale

Regarding claim 8, as best understood, modified Sullivan discloses an appliance wherein the upwardly extending rails (Sullivan, annotated Fig 2 above) are connected to (indirectly connected to) or formed integral with downwardly extending legs (Sullivan, annotated Fig 2 below) (For clarification, the upwardly extending rails (Sullivan, annotated Fig 2 above) are indirectly connected to downwardly extending legs (Sullivan, annotated Fig 2 below) of modified Sullivan). 


    PNG
    media_image10.png
    982
    1380
    media_image10.png
    Greyscale



Regarding claim 9, as best understood, modified Sullivan discloses an appliance wherein two corresponding upwardly extending rails (Sullivan, annotated Fig 2 above) from the upwardly extending rails are connected by a beam (Sullivan, annotated Fig 2 below)  extending along a length (Sullivan, annotated Fig 2 below) of the drying rack (Sullivan, Fig 2, #12).

    PNG
    media_image11.png
    957
    1421
    media_image11.png
    Greyscale


Regarding claim 21, as best understood, modified Sullivan discloses the appliance wherein legs (Sullivan, Fig 2, #25) of the drying rack (Sullivan, Fig 2, #12) are place upon a surface (annotated Fig 1A below) (Sullivan is silent as to the surface being a countertop) to support the absorbent drain tray (Sullivan, Figs 1 & 2, #14) & (Bartko, Fig 3, #10) above the surface allowing for 360 degree evaporation of absorbed moisture therefrom. Modified Sullivan also mentions that it is desirable for disk racks to have the ability to prevent messy water drainage onto counters (Sullivan, [0003]).


    PNG
    media_image12.png
    721
    1159
    media_image12.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the legs (Sullivan, Fig 2, #25) of the drying rack (Sullivan, Fig 2, #12) of modified Sullivan on top of a kitchen countertop near a kitchen sink so that water from washed dishes collected within the absorbent drain tray (Sullivan, Fig 2, #14) & (Bartko, Fig 3, #10) of modified Sullivan can drain into a kitchen sink without spilling on the kitchen countertop  (Sullivan, [0002], [0003], [0042]). Further, it is well known in the art for dish drying rack to be place on kitchen counter top near sinks where dishes are washed. 

Claims 1, 4, 7, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang 2005/0269273 in view of Bartko 5,704,492.

Regarding claim 1, as best understood, Yang discloses an appliance (Fig 1), comprising:
a drying rack (Fig 1, #12) including:
a base (annotated Fig 1 below) (Fig 1, #14, base or bottom of rack);
a plurality of supports (annotated Fig 1 below) (left and right sides of the rack #12) for supporting washed kitchenware (For clarification, dishware such as plates stored within the drying rack (#12) are capable of resting upon the base while leaning against the supports (annotated Fig 1 below) (sides of the drying rack (#12)); and
draining apertures (annotated Fig 1 below) (corresponding openings between the bottom wires) disposed through the base (annotated Fig 1 below) (Fig 1, #14, base or bottom of rack) of the drying rack (Fig 1, #12), wherein the draining apertures (annotated Fig 1 below) (openings between each bottom wire) are configured to allow rinse water to drain from the kitchenware and through the base (annotated Fig 1 below) (Fig 1, #14, base or bottom of the rack) of the drying rack (Fig 1, #12); and
a drain tray (annotated Fig 1 below) disposed underneath the base (annotated Fig 1 below) (Fig 1, #14, base or bottom of the rack) of the drying rack (Fig 1, #12), the drain tray (annotated Fig 1 below) is configured to receive the rinse water drained from the kitchenware. 

    PNG
    media_image3.png
    887
    1288
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    1040
    1308
    media_image4.png
    Greyscale

	Yang has been discuss above but does not explicitly teach an absorbent drain tray disposed underneath the base of the drying rack, the absorbent drain tray is configured to absorb the rinse water drained from the kitchenware. 

Bartko discloses a drying rack (Fig 4, #16) for storing kitchenware and an absorbent drain tray (Figs 1 & 4, #10 & #18) disposed underneath the drying rack (Fig 4, #16), wherein the absorbent drain tray (Figs 1 & 4, #10 & #18) is configured to absorb the rinse water drained from the kitchenware (col 2, lines 3-19). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the drain tray (Yang, annotated 



Regarding claim 4, as best understood, modified Yang discloses the appliance, wherein the absorbent drain tray (Bartko, Figs 1 & 4, #10 & #18) is configured to wick moisture within the absorbent drain tray (Bartko, Figs 1 & 4, #10 & #18) and away from a surface of the absorbent drain tray (Bartko, Figs 1 & 4, #10 & #18) upon which the rinse water is drained upon (Bartko, col 2, lines 15-16 & 43-52). 

Regarding claim 7, as best understood, modified Yang discloses the appliance, wherein the supports (Yang, annotated Fig 1 above) (Yang, left and right sides of the rack #12) define upwardly extending rails (Yang, annotated Fig 1 below) disposed near opposing ends of the drying rack (Yang, Fig 1, #12).

    PNG
    media_image13.png
    765
    1322
    media_image13.png
    Greyscale


Regarding claim 10, as best understood, modified Yang discloses the appliance, wherein the supports (Yang, annotated Fig 1 above) (Yang, left and right sides of the rack #12)  each comprise two corresponding upwardly extending rails (Yang, annotated Fig 1 above) that are connected by two beams (Yang, annotated Fig 1 above) extending across a width of the drying rack (Yang, Fig 1, #12) respectively.


Regarding claim 11, as best understood, modified Yang discloses the appliance further
comprising a drying accessory (Yang, Fig 1, #18) shaped to be placed upon the two beams (Yang, annotated Fig 1 above) of a corresponding support from the plurality of supports (Yang, annotated Fig 1 above) (Yang, left or right sides of the rack #12), the two beams (Yang, annotated Fig 1 above) of the corresponding support extend across 

Regarding claim 20, as best understood, modified Yang discloses the appliance, wherein the base (Yang, annotated Fig 1 above) (Yang, Fig 1, #14, base or bottom of rack) of the drying rack (Yang, Fig 1, #12) includes an extended aperture (Yang, annotated Fig 1 below), the extended aperture (Yang, annotated Fig 1 below) extending along a length (Yang, annotated Fig 1 below) of the base (Yang, Fig 1, #12) and being sized to allow a cutting board to extend there through (For clarification, the “extended aperture” in claim 20 is claimed very broadly, for example claim 20 does not required the extended aperture to be larger than the draining apertures. The examiner maintains that claim 20 does not positively claim the “cutting board”. The cutting board in claim 20 is referred to only in a functional manner and cutting boards come in various sizes and shapes; therefore the examiner maintains that the extended aperture (Yang, annotated Fig 1 below) is capable of receiving a small cutting board there through).  


    PNG
    media_image14.png
    965
    1433
    media_image14.png
    Greyscale



Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang 2005/0269273 and Bartko 5,704,492; as applied to claims 1, 4, 10-11, and 20 above, and further in view of Sullivan 2007/0131629.


Regarding claim 12, as best understood, modified Yang discloses the appliance further comprising a plurality of drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10), the drying accessories  (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) are attached to the beams (Yang, annotated Fig 1 above) by attachment portions (Yang, annotated Fig 1 below). 


    PNG
    media_image15.png
    832
    1531
    media_image15.png
    Greyscale


Modified Yang has been discussed above but is silent as to the drying accessories being a plurality of interchangeable drying accessories, wherein the drying accessories are removably and interchangeably attached to the beams. 

Sullivan discloses a drying rack (Fig 2, #12) comprising a plurality of removable drying accessories (Fig 2, #16 & #18), wherein the drying accessories (Fig 2, #16 & #18) are removably attached to rails (annotated Fig 2 below) of supports (#21 & #22) [0028], [0035], & [0038]. 


    PNG
    media_image16.png
    942
    1382
    media_image16.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to removably attach the attachment portions (Yang, annotated Fig 1 above) of modified Yang to the beams (Yang, annotated Fig 1 above) of the supports (Yang, annotated Fig 1 above) (Yang, left and right sides of the rack #12) of modified Yang as taught by Sullivan in order to make the drying rack of modified Yang more user friendly by enabling users to position the drying accessories and items stored thereon (i.e. glassware, knives, and utensils) at desired locations along the drying rack (Yang, Fig 1, #12) of modified Yang to conserve counter space.
The examiner maintains that the removable drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) of modified Yang as explained above are interchangeable drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) because the location of the drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & 

Regarding claim 13, as best understood, modified Yang discloses the appliance wherein the drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) include one or more glassware hangers (Yang, Fig 1, #18) for hanging glassware thereon.


Regarding claim 15, as best understood, modified Yang discloses an appliance, wherein the drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) include a utensil compartment (Yang, Fig 1, #26) for placement of washed utensils therein (For clarification, claim 15 does not require each of the drying accessories from the plurality of drying accessories to comprise a utensil compartment, therefore the examiner maintains that one (Yang, Fig 1, #22 & #10) of the drying accessories (Yang, Fig 1, #18) & (Yang, Fig 1, #22 & #10) includes a utensil compartment (Yang, Fig 1, #26)).

14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang 2005/0269273; Bartko 5,704,492 and Sullivan 2007/0131629; as applied to claims 12-13 and 15 above, and further in view of Richardson 2008/0156750.

Regarding claim 14, as best understood, modified Yang discloses has been discussed above but does not explicitly teach an appliance wherein the one or more glassware hangers each include a polymer cover disposed over an end thereof to protect and cushion glassware place thereon for drying. 

	Richardson teaches that it is old and well known for glassware holders (#14) to include polymer covers (Fig 2, #12) (pg 2, col 2, [0035], lines 6-16) which are configured to or capable of protecting and cushioning glassware (Abstract, lines 16-19). 

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach polymer covers to the distal ends (Yang, annotated Fig 1 above) of the one or more glassware hangers (Yang, Fig 1, #18) of modified Yang in order to protect the glassware stored thereon from being damaged (Richardson, Abstract, lines 16-19).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang 2005/0269273; Bartko 5,704,492 and Sullivan 2007/0131629; as applied to claims 12-13 and 15 above, and further in view of Elliot 3,580,394.



Modified Yang has discussed above but does not explicitly teach an appliance wherein the knife drying accessory includes a wooden portion and a cushioning polymer portion, the cushioning polymer portion is configured to provide an internal cushion for a tip of a kitchen knife. 

Elliot discloses a knife holder (Figs 1 & 3, #10) that is made of wood (col 4, lines 8-10) and includes a cushioning polymer portion (Fig 3, #45), the cushioning polymer portion (Fig 3, #45) is configured to provide an internal cushion for an edge of a blade (including the tip) of a kitchen knife (col 3, lines 68-73). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate a portion of the knife drying accessory (Yang, Fig 1, #10 & #22) from wood (Elliot, col 4, lines 8-10) and for the knife drying accessory (Yang, Fig 1, #10 & #22) to include a cushioning polymer portion (Elliot, Fig 3, #45) in order to prevent knives stored within the knife drying accessory (Yang Fig 1, #10 & #22) from being dulled (Elliot, col 3, lines 68-73). Further, it has been held to be within the general skill of a worker in the art to select a known material (i.e. wood) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (Wood is well .

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li Jibin CN205215084 in view of Bartko 5,704,492.

 	Regarding claim 1, as best understood, Li Jibin discloses an appliance (Fig 1), comprising:
a drying rack (annotated Fig 1 below) including:
a base (annotated Fig 1 below);
a plurality of supports (annotated Fig 1 below) for supporting washed kitchenware (kitchenware are capable of leaning against the supports (annotated Fig 1 below)); and
draining apertures (annotated Fig 1 below) disposed through the base (annotated Fig 1 below) of the drying rack (annotated Fig 1 below), wherein the draining apertures (annotated Fig 1 below) are configured to allow rinse water to drain from the kitchenware and through the base (annotated Fig 1 below) of the drying rack (annotated Fig 1 below).

    PNG
    media_image17.png
    844
    1121
    media_image17.png
    Greyscale


Li Jibin has been discussed above but does not explicitly teach an appliance comprsing an absorbent drain tray disposed underneath the base of the drying rack, wherein the absorbent drain tray is configured to absorb the rinse water drained from the kitchenware.


Bartko discloses a drying rack (Fig 4, #16) for storing kitchenware and an absorbent drain tray (Figs 1 & 4, #10 & #18) having an absorbent mat (Figs 1 & 3, #10), wherein the absorbent drain tray (Figs 1 & 4, #10 & #18) is disposed underneath the drying rack (Fig 4, #16), wherein the absorbent drain tray (Figs 1 & 4, #10 & #18) is configured to absorb the rinse water drained from the kitchenware (col 2, lines 3-19). 



Regarding claim 17, as best understood, modified Li Jibin discloses an appliance wherein the supports (Li Jibin, annotated Fig 1 above) comprise upwardly extending rails (Li Jibin, annotated Fig 1 below), the appliance further comprising downwardly extending legs (Li Jibin, annotated Fig 1 below), wherein the upwardly extending rails (Li Jibin, annotated Fig 1 below) and downwardly extending legs (Li Jibin, annotated Fig 1 below) are pivotally attached to the base (Li Jibin, annotated Fig 1 above) of the drying rack (Li Jibin, annotated Fig 1 above) to be collapsible into a reduced height (as shown in Li Jibin, Fig 2).


    PNG
    media_image18.png
    856
    1511
    media_image18.png
    Greyscale


Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Audibert 10,694,922 in view of Bartko 5,704,492.

Regarding claim 1, as best understood, Audibert discloses an appliance (Fig 1), comprising:
a drying rack (Fig 1, #100) including:
a base (Fig 1, #110);
a plurality of supports (Fig 1, #180 & #190) for or capable of supporting washed kitchenware (For clarification, the kitchenware is not positively claimed, therefore the examiner maintains that the supports #180 & #190 are capable of indirectly supporting kitchenware when the kitchenware is placed within the apertures #120 of the base #110 or when kitchenware is placed on top of the base #110); and


Audibert has been disposed above but does not explicitly teach an appliance comprising an absorbent drain tray disposed underneath the base of the drying rack, the absorbent drain tray is configured to absorb the rinse water drained from the kitchenware.
 
Bartko discloses a drying rack (Fig 4, #16) for storing kitchenware and an absorbent drain tray (Figs 1 & 4, #10 & #18) having an absorbent mat (Figs 1 & 3, #10), wherein the absorbent drain tray (Figs 1 & 4, #10 & #18) is disposed underneath the drying rack (Fig 4, #16), wherein the absorbent drain tray (Figs 1 & 4, #10 & #18) is configured to absorb the rinse water drained from the kitchenware (col 2, lines 3-19). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place an absorbent tray (Bartko, Figs 1 & 4, #10 & #18)  underneath the drying rack (Audibert, Fig 1, #100) of Audibert in order to prevent water from kitchenware and other items stored on the drying rack (Audibert, Fig 1, #100) of Audibert from falling on a support surface upon which the drying rack (Audibert, Fig 1, #100) of Audibert is placed on and prevent large pools of water from 

Regarding claim 18, as best understood, modified Audibert discloses an appliance wherein the base (Audibert, Fig 1, #110) is a first base (Audibert, Fig 1, #110), wherein the appliance further comprises a secondary base (Audibert, Fig 1, #140) disposed below the first base (Audibert, Fig 1, #110), the secondary base (Audibert, Fig 1, #140) including apertures there through (Audibert, Fig 1, #150), a length of the apertures (Audibert, Fig 1, #150) of the secondary base (Audibert, Fig 1, #140) (Apertures #150 are square shaped, therefore they each have a length) being smaller than the draining apertures (Audibert, Fig 1, #120) of the first base (Audibert, Fig 1, #110) disposed directly above the secondary base (Audibert, Fig 1, #140) (as shown in Fig 1) to allow kitchenware to extend through the first base (Audibert, Fig 1, #110) and be supported by the first base (Audibert, Fig 1, #110) while being further supported by the apertures (Audibert, Fig 1, #150) of the secondary base (Audibert, Fig 1, #140) (Audibert, col 3, lines 44-50). 

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Planeta 2,708,037 in view of Bartko 5,704,492.

Regarding claim 1, as best understood, Planeta discloses an appliance (Fig 1), comprising:
a drying rack (Fig 1) including:

a plurality of supports (annotated Fig 1 below) (sides) for supporting washed kitchenware (kitchenware are capable of leaning against the supports (annotated Fig 1 below); and
draining apertures (annotated Fig 1 below) (openings between wires) disposed through the base (annotated Fig 1 below) of the drying rack (Fig 1), wherein the draining apertures (annotated Fig 1 below) are configured to allow rinse water to drain from the kitchenware and through the base (annotated Fig 1 below) of the drying rack. 

    PNG
    media_image19.png
    792
    1216
    media_image19.png
    Greyscale




    PNG
    media_image20.png
    946
    1286
    media_image20.png
    Greyscale

Planeta has been discussed above but does not explicitly teach an absorbent drain tray disposed underneath the base of the drying rack, the absorbent drain tray is configured to absorb the rinse water drained from the kitchenware. 

Bartko discloses a drying rack (Fig 4, #16) for storing kitchenware and an absorbent drain tray (Figs 1 & 4, #10 & #18) having an absorbent mat (Figs 1 & 3, #10), wherein the absorbent drain tray (Figs 1 & 4, #10 & #18) is disposed underneath the drying rack (Fig 4, #16), wherein the absorbent drain tray (Figs 1 & 4, #10 & #18) is configured to absorb the rinse water drained from the kitchenware (col 2, lines 3-19). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place an absorbent tray (Bartko, Figs 1 & 


Regarding claim 19, as best understood, modified Planeta discloses an appliance wherein the supports (Planeta, annotated Fig 1 above) define upwardly extending rails (Planeta, annotated Fig 1 above), the appliance further comprising a peripheral rail (Planeta, Figs 3 & 4, #18) having connectors (Planeta, Fig 4, #31 & #33) (Planeta, annotated Fig 1 above) disposed at opposing ends thereof for connecting the ends of the peripheral rail (Planeta, Figs 3 & 4, #18) to corresponding upwardly extending rails (Planeta, annotated Fig 1 above) from the upwardly extending rails.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Examiner, Art Unit 3631